Exhibit 10.25 RAMCO-GERSHENSON PROPERTIES TRUST Restricted Stock Award Agreement Under 2009 Omnibus Long-Term Incentive Plan This Restricted Stock Award Agreement (the “Award Agreement”), dated as of the Grant Date set forth on Schedule 1 hereto, is entered into by and between Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the “Trust”) and the participant set forth on Schedule 1 hereto (the “Participant”).Capitalized terms not defined herein have the meanings ascribed to such terms in the Ramco-Gershenson Properties Trust 2009 Omnibus Long-Term Incentive Plan, as amended from time to time (the “Plan”). 1. The Award.The Trust hereby grants the restricted shares set forth on Schedule 1 hereto (the “Award”) to the Participant, as of the Grant Date, pursuant to and subject to all of the terms and conditions of this Award Agreement and the Plan, the provisions of which are incorporated herein.A copy of the Plan is on file in the office of the Trust. If there is any conflict between the provisions of this Award Agreement and the Plan, the Plan will control. 2. Restricted Stock and Vesting.Each restricted share granted hereunder represents the right of the Participant to receive, upon vesting and the satisfaction of any required tax withholding obligation, one share of common beneficial interest, par value $0.01, of the Trust (“Common Stock”).As of the date hereof and until the date such restricted shares are vested, or are terminated or forfeited in accordance with this Award Agreement, the Participant shall be entitled to all the rights of a holder of Common Stock as if the outstanding restricted shares were so vested, including the right to vote and to receive dividends.The Participant may not sell, assign, transfer, pledge, hypothecate, mortgage or otherwise dispose of, by gift or otherwise, or in any way encumber any of the restricted shares prior to vesting, except as otherwise permitted by the Plan. Prior to vesting, at the Trust’s election, the shares of Common Stock relating to such restricted shares will either be (i) represented in book-entry form by the transfer agent for the Common Stock, (ii) represented by a certificate held by the Trust or such transfer agent, or (iii) held based upon instructions provided by the Participant.Any certificate relating to the restricted shares shall be registered in the name of the Participant and shall bear an appropriate legend referring to the applicable terms, conditions and restrictions. Subject to the terms and conditions set forth herein, the restricted shares shall vest in five equal installments on each of the first, second, third, fourth and fifth anniversaries of the Grant Date (“Vesting Date”).As soon as practicable after vesting, but no later than the date that is 2 ½ months after the end of the Participant’s tax year in which the Vesting Date occurs, the Trust shall either (i) deliver certificate(s) representing the shares of Common Stock vested as of such period to the Participant or its designee (and such certificate shall be registered in the name of the Participant), (ii) have the appropriate number of shares of Common Stock credited to the Participant in book entry form, or (iii) have the shares of Common Stock held pursuant to instructions provided by the Participant. 3. Forfeitures.Except as determined by the Compensation Committee of the Trust’s Board of Trustees (the “Committee”) at any time, upon the failure of the Participant to be employed by the Trust or any of its affiliates for any reason, all unvested restricted shares shall be forfeited by the Participant to the Trust without the payment of any consideration by the Trust; provided, that except as specified in the Plan, in the event of a Participant’s retirement, permanent disability, other termination of employment or death, or in cases of special circumstances, the Committee may, in its sole discretion, when it finds that a waiver would be in the best interests of the Trust, waive in whole or in part any or all remaining restrictions with respect to such Participant’s restricted shares.Upon forfeiture, the Trust shall cancel, or cause the transfer agent to cancel, the stock certificate or book-entry relating to the unvested restricted shares. 4. Tax Withholding; Section 83(b) Election. (a)Section 83(b) Election. The Participant may elect under Section 83(b) of the Internal Revenue Code of 1986, as amended (the "Code"), to be taxed at the time the Award is acquired, rather than if and when such Award ceases to be subject to the applicable forfeiture restrictions. Any Section 83(b) election must be filed with the Internal Revenue Service within thirty (30) days of the Grant Date. If a Section 83(b) election is made with respect to the Award, the Participant shall, no later than one business day after filing any such election, provide a copy of the executed election form to the Human Resource Department and remitcash in an amount sufficient to pay all applicable withholding taxes. The Participant hereby acknowledges that it is the Participant’s sole responsibility to file a timely and properly completed election under Section 83(b) of the Code. (b)No Section 83(b) Election Made. If no Section 83(b) election is made and if upon the Grant Date, Vesting Date or other applicable date there shall be payable by the Trust or an Affiliate of the Trust any statutory minimum income and/or employment tax withholding, in the Trust's discretion, then unless provided otherwise by the Trust, such tax withholding obligations, if any, will be satisfied by the Trust withholding a number of shares of Common Stock that would otherwise be vested under the Award in an amount that the Trust determines has a Fair Market Value sufficient to meet such tax withholding obligations. In the Trust's discretion, it may require or permit reimbursement or payment of such tax withholding obligations by wire transfer, certified check, additional payroll withholding or other means acceptable to the Trust and upon such terms and conditions as the Trust may prescribe. The Trust may also permit the Participant to tender shares of Common Stock to the Trust subsequent to receipt of such shares in respect of an Award. (c)The Participant is ultimately liable and responsible for all taxes owed by such Participant in connection with the Award, regardless of any action the Trust or an Affiliate takes with respect to any tax withholding obligations that arise in connection with the Award. The Trust and its Affiliates make no representation or undertaking regarding the treatment of any tax withholding in connection with the grant, issuance, vesting or settlement of the restricted shares or the subsequent sale of any of the shares of Common Stock underlying the restricted shares that vest. The Trust and its Affiliates do not commit and are under no obligation to structure the Award program to reduce or eliminate the Participant's tax liability. The Trust is permitted to defer issuance of shares under the Plan until reimbursement or payment by the Participant to the Trust or an Affiliate of the amount of any tax withholding obligations. 5. Rights of Participant.The Award does not confer on the Participant any right to continue in the employ of the Trust or any of its affiliates or interfere in any way with the right of the Trust or any of its affiliates to determine the terms of the Participant’s employment. 6. Registration.The Trust currently has an effective registration statement on file with the Securities and Exchange Commission with respect to the shares of Common Stock subject to this Award. The Trust intends to maintain this registration but has no obligation to do so.If the registration ceases to be effective, the Participant will not be able to transfer or sell shares issued pursuant to this Award unless exemptions from registration under applicable securities laws are available. Such exemptions from registration are very limited and might be unavailable.The Participant agrees that any resale by him or her of the shares of Common Stock issued pursuant to this Award will comply in all respects with the requirements of all applicable securities laws, rules, and regulations (including, without limitation, the provisions of the Securities Act of1933, as amended, the Securities Exchange Act of1934, as amended, and the respective rules and regulations promulgated thereunder) and any other law, rule, or regulation applicable thereto, as such laws, rules, and regulations may be amended from time to time. The Trust will not be obligated to either issue the shares or permit the resale of any shares if such issuance or resale would violate any such requirements. 2 7. Acknowledgment of Participant.The Participant accepts and agrees to the terms of the Award as described in this Award Agreement and in the Plan, acknowledges receipt of a copy of this Award Agreement, the Plan, and any applicable summary of the Plan, and acknowledges that he or she has read all these documents carefully and understands their contents. 3 IN WITNESS WHEREOF, this Award Agreement is duly authorized as of the date first above written. RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust By: Title: PARTICIPANT By: SCHEDULE 1 Participant, Grant and Grant Date Participant Name: Grant Date: Restricted Shares Granted:
